             Case 2:20-cv-00785-EFB Document 7 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JULIANO VITO ACUNA,                                   No. 2:20-cv-0785-EFB P
12                           Petitioner,
13              v.                                          ORDER
14    G. MATTESON,
15                           Respondent.
16

17             Petitioner proceeds without counsel and seeks a writ of habeas corpus pursuant to 28

18   U.S.C. § 2254. However, he has neither filed an in forma pauperis affidavit nor paid the required

19   filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner will be provided the opportunity

20   to either submit the appropriate affidavit in support of a request to proceed in forma pauperis or

21   submit the appropriate filing fee.

22             In accordance with the above, IT IS HEREBY ORDERED that:

23             1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

24                   support of his request to proceed in forma pauperis or the appropriate filing fee;

25                   petitioner’s failure to comply with this order may result in this action being dismissed;

26                   and

27   /////

28   /////
        Case 2:20-cv-00785-EFB Document 7 Filed 04/20/20 Page 2 of 2

 1          2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 2             form used by this district.
 3   Dated: April 20, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
